Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US 2006/0108352).
In regard to claim 35, Fernandez discloses a method of heating a lens of a camera (page 3, section [0039] – page 4, section [0041], Figure 7) comprising: applying a voltage across two electrical contacts (Figure 7, “8”); coupling the electrical contacts to a heating device body comprising conductive material (page 4, section [0039], re: conductive ink or paste layer); generating heat within the heating device body based on the voltage across the two electrical contacts; transferring the heat from the heating device body to a lens holder that is coupled to and supports the lens; and transferring the heat from the lens holder to the lens (page 4, section [0041], Figure 7, “1, 3”).  
Regarding claim 36, Fernandez discloses said method comprising coupling the body (Figure 7, “22”) to a housing of the camera (Figure 7, “1”).  
Regarding claim 37, Fernandez discloses said method comprising determining a heating level that would adversely affect the lens (page 3, section [0030], re: thermostat).  

Allowable Subject Matter
Claims 1-9, 11-20, 22-31 and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 1-9, 11 and 34: a heating device for a lens of a camera, comprising: at least one body comprising at least one conductive mass as claimed, specifically comprising a pulse width modulated voltage source coupled to the at least two electrical contacts, the pulse width modulated voltage source configured to prevent overheating of the lens of the camera; wherein the heating device is attachable to and detachable from a housing of the camera.
The prior art fails to teach a combination of all the claimed features as presented in claims 12-20 and 22: a heating device for a lens of a camera, comprising: at least one body with a two-component material including an electrically conducting layer and a thermally conducting layer being in contact with at least one of the lens as claimed, specifically comprising a pulse width modulated voltage source coupled to the at least two electrical contacts, the pulse width modulated voltage source configured to prevent overheating of the lens of the camera; wherein the heating device is attachable to and detachable from a housing of the camera.
The prior art fails to teach a combination of all the claimed features as presented in claim 23-31 and 33: a heating device for a lens of a camera, comprising: at least one body comprising: at least one conductive material as claimed, specifically comprising a pulse width modulated voltage source coupled to the at least two electrical contacts, the pulse width modulated voltage source configured to prevent overheating of the lens of the camera; wherein the heating device is attachable to and detachable from a housing of the camera.
Claims 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a combination of all the claimed features as presented in claims 38 and 39: a method as claimed, specifically comprising limiting the voltage across the two electrical contacts by pulse width modulation to a level that would result in an amount of heat that equals the heating level.  
The prior art fails to teach a combination of all the claimed features as presented in claim 40: a method as claimed, specifically wherein the electrical contacts are coupled to the heating device body by injection molding.  
The prior art fails to teach a combination of all the claimed features as presented in claim 41: a method as claimed, specifically wherein the electrical contacts are coupled to the heating device body by injecting the electrical contacts into the heating device body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 26, 2022